Citation Nr: 1450172	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-32 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral leg disability, to include varicose veins and venous insufficiency.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

In December 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  


FINDING OF FACT

The probative, competent evidence does not demonstrate that a bilateral leg disability is causally or etiologically related to active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral leg disability have not been met.  38 U.S.C.A. §§ 1101, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2008 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  Pursuant to a February 2012 Board Remand, the RO requested treatment records from the VA Medical Center (VAMC) in Miami, Florida.  The Miami VAMC replied that no records were available, and the RO provided the Veteran written notice of the unavailability of these records following a formal finding.  In addition, the Veteran underwent VA examination in March 2012 in connection with his service connection claim.  In May 2013, the Board remanded the Veteran's claim for additional development, and the Veteran underwent additional VA examination in June 2013 accordingly.  In September 2013, the Board again remanded the Veteran's claim for an addendum opinion concerning the nature and etiology of any bilateral leg disability.  In June 2014, a VA physician provided an addendum opinion.  The record shows the March 2012 and June 2013 VA examiner completed physical examinations and other appropriate testing.  The June 2014 VA physician reviewed the Veteran's relevant medical history and lay testimony and provided an opinion as to the clinical findings.  In addition, the June 2014 VA physician provided adequate rationale for the opinion stated, relying on and citing to the records reviewed as well as outside medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the RO substantially complied with the February 2012, May 2013, and September 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for a bilateral leg disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As the Veteran's diagnosed bilateral leg disabilities are not listed as chronic diseases under 38 C.F.R. 
§ 3.309(a), the provisions of 38 C.F.R. § 3.303(b) are not applicable to this case.  

The Veteran initially asserted that his leg was severely injured approximately two months before he was scheduled to depart Vietnam.  A July 1980 VA treatment record shows the Veteran complained of swelling in his left leg for 10 years.  In March 2001, the Veteran reported a history of varicosities for the past 20 to 30 years with ulcers in the interior lateral aspect of the left leg.  At the Board hearing in December 2011, the Veteran reported that he had fallen in fox holes several times during active duty due to poor visibility and had experienced bilateral leg pain and swelling thereafter.  He also reported that he had continued to experience pain and swelling in his legs since his separation from service.  On VA examination in June 2013, the Veteran reported that he had injured his legs in Vietnam when he fell into a fox hole.  

VA treatment records reflect diagnoses of varicose veins and chronic venous insufficiency during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for service connection purposes.

With respect to an in-service event, disease, or injury, the Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a bilateral leg disability.  In addition, service treatment records and service personnel records do not reflect any reports that the Veteran fell into a fox hole during active duty.

Further, the only competent medical opinion of record is the June 2014 VA physician's opinion, which is negative to the Veteran's claim.  The VA physician reviewed the Veteran's claims file and opined that the Veteran's claimed condition was less likely than not incurred in or caused by the in-service injury.  The VA physician noted the July 1980 VA treatment record showing the Veteran's subjective complaints of left leg swelling.  However, the VA physician found it pertinent that the complaints were non-specific, no medical history for leg complaints was provided, and physical examination did not reveal a leg problem.  In addition, medical literature did not show that one episode of falling into a fox hole would lead to chronic leg swelling for more than 10 years and varicose veins.  The VA physician further noted that the risk factors for varicose veins included age, sex, family history, obesity, and standing or sitting for long periods of time.  

Initially, the Board acknowledges that the Veteran has sometimes testified that he fell into fox holes several times during active, whereas the VA physician highlighted only one episode of a fall.  However, the record shows that during the pendency of the appeal the Veteran has inconsistently reported his in-service injuries and the onset and duration of his symptoms.  Therefore, the Board does not find that the VA physician's reliance on the Veteran's specific reports of his in-service injury on previous VA examination is highly detrimental to the probative value of the opinion.  Rather, the Board affords significant probative weight to the opinion as it was based on a review of the record, the clinical findings, and outside medical literature.  Nieves-Rodriguez, 22 Vet. App. 295.  In particular, the VA physician addressed the July 1980 treatment record and the Veteran's lay statements and also supported the opinion by providing non-related risk factors for the Veteran's diagnosed conditions.  

In addition, the first indication of complaints concerning a leg disability is found in the VA treatment record dated in July 1980, approximately 10 years following the Veteran's separation from active duty, and moreover, no diagnosis of a leg disability was rendered on examination.  Furthermore, in February 2009, the Veteran reported that he only recently began having symptoms in the right lower extremity.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Veteran contends that his current bilateral leg disabilities are the result of in-service injuries, and he has submitted buddy statements indicating that he has experienced bilateral leg symptoms continually since active duty.  The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses and that his friends are competent to report his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran's diagnosed bilateral leg disabilities are not explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and therefore, lay statements pertaining to continuity of symptomatology are not sufficient for purposes of establishing service connection.  Additionally, the Board finds that the Veteran's reports concerning falling into fox holes during active duty as well as his statements regarding the onset of his right leg symptoms have been inconsistent during the appeal period.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Finally, a layperson without medical training is not qualified to render a medical diagnosis or opinion concerning the etiology of a bilateral leg disability, to include varicose veins and venous insufficiency.  See Barr v. Nicholson, 21 Vet. App. at 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Because the origin or cause of these leg disabilities is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a bilateral leg disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for a bilateral leg disability, to include varicose veins and venous insufficiency.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral leg disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


